DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because the final sentence of the abstract appears to be incomplete. The sentence appears to be referring to the substituent variables present in the structural formula (1). However, this is unclear.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation “… wherein the organic compound is selected from the group consist of …” This limitation should instead read “… wherein the organic compound is selected from the group consisting of …”  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  Claim 4 recites the limitation “An organic electroluminescence device comprising a pair of electrodes having a cathode and an anode, and between the pairs of electrodes comprising at least a light emitting layer and one or more layers of organic thin film layers …” This limitation should instead read “An organic electroluminescence device comprising a pair of electrodes, wherein one electrode is a cathode and the other electrode is an anode, and further comprising at least a light emitting layer and one or more layer of organic thin film layers between the electrodes…”  Appropriate correction is required.

Claim 8 (claim labeled claim 7—see paragraphs 11-13 below) is objected to because of the following informalities:  Claim 8 recites the limitation “… the light emitting layer emits fluorescent blue or green lights.” This limitation should instead read “… the light emitting layer emits fluorescent blue or green light.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3: Claim 3 describes compound EX1, shown below.

    PNG
    media_image1.png
    438
    684
    media_image1.png
    Greyscale

The circled region of the compound shown above is unclear. Specifically, it is unclear if the circled region is supposed to contain a group consistent with the instant variable X of the instant formula (1). It is additionally unclear if such a group would be O, S, or SiR2R3.
For the purposes of examination, the Examiner is interpreting the claim such that the circled region is represented with a group consistent with the instant variable X of the instant formula (1) (in order for the compound to have the structure of the formula (1)). Furthermore, the Examiner is interpreting the claim such that the circled region can be any one of O, S, or SiR2R3.

Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-11: The fifth through eleventh claims (when taken in sequential order) are labeled as claims 4-10. The fourth and fifth claims are both labeled as being claim 4. Therefore, the dependencies of each of the fifth through eleventh claims are unclear. 
For the purposes of examination, the Examiner is interpreting the correct labels for the fifth through eleventh claims to be 5-11. Additionally, the Examiner is interpreting the claims such that they each depend from the fourth claim, which is correctly labeled as claim 4.

Claim 5 (2nd claim labeled claim 4) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 (2nd claim labeled claim 4): Claim 5 recites the limitation “… the light emitting layer comprising the organic compound with a general formula (1) is a dopant material.” However, neither claim 4 nor claim 5 positively require the compound with a general formula (1) to be contained in the light emitting layer. It is unclear if the compound must be contained in the light emitting layer to meet the claim limitations. Furthermore, the claim appears to require the light emitting layer to be a dopant material, which does not make sense in terms of device construction. For the purposes 

Claim 6 (claim labeled claim 5) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6 (claim labeled claim 5): Claim 6 recites the limitation “… the light emitting layer comprising the organic compound with a general formula (1) is a host material.” However, neither claim 4 nor claim 6 positively require the compound with a general formula (1) to be contained in the light emitting layer. It is unclear if the compound must be contained in the light emitting layer to meet the claim limitations. Furthermore, the claim appears to require the light emitting layer to be a host material, which does not make sense in terms of device construction. For the purposes of examination, the Examiner is interpreting the claim to mean that the compound with a general formula (1) is contained in the light emitting layer, and that the compound with a general formula (1) is performing the function of a host material.

Claim 7 (claim labeled claim 6) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7 (claim labeled claim 6): Claim 7 recites the limitation “… the light emitting layer comprising the organic compound with a general formula (1) is a fluorescent emitter.” However, neither claim 4 nor claim 7 positively require the compound with a general formula (1) to be contained in the light emitting layer. It is unclear if the compound must be contained in the light emitting layer to meet the claim limitations. Furthermore, the claim appears to require the light emitting layer to be a fluorescent emitter, which does not make sense in terms of device construction. For the purposes of examination, the Examiner is interpreting the claim to mean that the compound with a general formula (1) is contained in the light emitting layer, and that the compound with a general formula (1) is performing the function of a fluorescent emitter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hatakeyama et al. (WO 2018/150832 A1—US 2019/0312207 A1 used as an English language equivalent) (hereafter “Hatakeyama”).
The Examiner notes that as described above, the 5th through 11th claims when taken in sequential order appear to be numbered incorrectly. The Examiner is referring to the 5th through 11th claims as claims 5 through 11 rather than claims 4 through 10—as they are currently labeled.
Regarding claims 1-4, 6, and 8-9: Hatakeyama discloses an organic electroluminescence device comprising a cathode, and anode, a light emitting layer, and one or more additional organic thin film layers {Table 1, Example 2 as described in paragraphs [0427]-[0432]}.
The device comprises the compound shown below as the host material for a light emitting dopant in the light emitting layer {(Table 1, Example 2 as described in paragraphs [0430] and [0432]), (p. 3, Compound (2A-11))}.
[AltContent: textbox (Hatakeyama’s Compound (2A-11))]
    PNG
    media_image2.png
    832
    1428
    media_image2.png
    Greyscale


The compound shown above has the structure of the instant Compound EX6.
The light emitting layer emits fluorescent blue light {Table 1, Example 2—performance data in bottom half of table, the device emits light with a peak wavelength of 463 nm}.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2018/150832 A1—US 2019/0312207 A1 used as an English language equivalent) (hereafter “Hatakeyama”).
The Examiner notes that as described above, the 5th through 11th claims when taken in sequential order appear to be numbered incorrectly. The Examiner is referring to the 5th through 11th claims as claims 5 through 11 rather than claims 4 through 10—as they are currently labeled.
Regarding claims 10-11: Hatakeyama discloses all of the features with respect to claim 4, as outlined above.
Hatakeyama does not disclose a specific device being used as backlight panel.
However, Hatakeyama teaches that the devices of Hatakeyama can be applied to lighting apparatus that can be a backlight for a liquid crystal display {paragraphs [0348] and [0353]}. 
Additionally, Hatakeyama teaches that the light emitting devices of Hatakeyama have low driving voltage and high efficiency {paragraphs [0062] and [0443] as well as the results of Example 2 of Table 1 compared to the comparative examples}.
It is noted that a backlight for a liquid crystal display can be equated with both a backlight panel and a lighting panel. The backlight for a liquid crystal display would be in panel form and emits light and can therefore be equated with a lighting panel.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the light emitting device of Hatakeyama by using the light emitting device of Hatakeyama to form a backlight for a liquid crystal display, based on the teaching of Hatakeyama. The modification would have been a combination of prior art elements according to known methods to obtain predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to produce a backlight for a liquid crystal display that takes advantage of the low driving voltage and high efficiency of the light emitting devices of Hatakeyama, as taught by Hatakeyama.

Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 106543123 A—machine translation relied upon) in view of Ma ‘526 (US 2011/0266526 A1) (hereafter “Ma ‘526”).
The Examiner notes that as described above, the 5th through 11th claims when taken in sequential order appear to be numbered incorrectly. The Examiner is referring to the 5th through 11th claims as claims 5 through 11 rather than claims 4 through 10—as they are currently labeled.
Regarding claims 1, 4-5, and 7: Gao discloses an organic electroluminescence device comprising a cathode, and anode, a light emitting layer, and one or more additional organic thin film layers {Table 6, Example using compound D-41 as described in the paragraph bridging pp. 34-35}.
The device comprises the compound shown below as the fluorescent light emitting dopant (5% doped) in the light emitting layer, the host being ADN {(Table 6, Example using compound D-41 as described in the paragraph bridging pp. 34-35), (p. 29, Compound D-41)}.
[AltContent: textbox (Gao’s Compound (D-41))] 
    PNG
    media_image3.png
    524
    1278
    media_image3.png
    Greyscale


Gao does not teach that the dibenzofuran structures have additional fused rings.
Ma ‘526 discloses an organic light emitting element comprising an anode, a cathode, and at least one organic compound layer arranged between the anode and the cathode {paragraphs [0030] and [0073]}.
Ma ‘526 teaches that dibenzofuran groups that comprise additional fused rings have improved stability due to increased conjugation of the group, leading to more extended pi-electron delocalization and stabilization of charge in the oxidized or reduced state of the molecule {paragraph [0058]}. 
Ma ‘526 teaches that the dibenzofuran with additional fused rings can have one of the structures shown below {paragraph [0068]} where X can be O {paragraphs [0020], [0027], and [0029]}.

    PNG
    media_image4.png
    849
    1087
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    804
    605
    media_image5.png
    Greyscale

Ma ‘526 exemplifies a limited number of benzofuran structures with additional fused rings with the same number of aromatic ring atoms.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have modified Gao’s Compound D-41 by adding additional fused rings to the unsubstituted six-membered ring of the dibenzofuran skeletons of the compound such that the modified skeleton had one of the structures of Ma ‘526 shown above, based on the teachings of Ma ‘526. The motivation for doing so would have been to improve the stability of the group by increasing the conjugation of the group, as taught by Ma ‘526.
Furthermore, Ma ‘526 exemplifies a limited number of benzofuran structures with additional fused rings with the same number of aromatic ring atoms. Therefore, selecting one of the structures shown above would have been choosing one option from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.